The Chancellor:—The money in the bank did not belong to the cashier, but to the institution. Neither the cashier or clerk had a right to exercise any'control over it, except so. far as they were authorized by the directors. *585The cashier had no lien upon it for the payment of Ms salary or deposit ;[1] and the directors could not give him such a lien under the provision of the act of 1825, in contemplation of the insolvency of the institution. It is evidence of the fairness of the officers of the branch that they were not informed of the situation of the mother bank in time to withdraw their deposits; but it is their misfortune to be left in the same situation as other depositors of the institution.
The receiver is authorized to allow such sum for the use of the banking room, and to the clerk for attending to demand payment, and protest notes which fall due, as he may deem reasonable.

 Money deposited generally with a banker, becomes the money of the depositary. Chapman v. White, 2 Seld. 412.